Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of April 20, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on July 19, 2022 (the “Amendment”) amending claims 1, 8-10, 19, and 20 and adding new claim 21.  The present Final Office Action addresses pending claims 1-21 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 112(b) set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.  Furthermore, the claims are not being interpreted under 35 USC 112(f) in view of the Amendment.
However, the claims continue to be rejected under 35 USC 101 and 103 as set forth below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 14-16 of the Amendment, Applicant takes the position that the claims do not recite a “mental process” abstract idea because the recited operations cannot be performed in the human mind.  The Examiner disagrees because a user could practically perform an “inference” of a medical image such as by identifying a suspicious portion (e.g., lesion) of the image, determine a reliability of the inference (e.g., such as based on their experience, image complexity, etc.), and then determiner a number of image interpretation specialists to further review the inference based on the reliability.  For instance, in the case where the user is highly confident in the inference, a lower number of specialists could be selected while a higher number of specialists could be selected when the user is not very confidence in the inference.  Moreover, when the user’s confidence is greater than some threshold, it can be determined that no specialists need to perform image interpretation.
Regarding the additional limitation of the inference being performed by using a learned model based on machine learning, the Examiner submits that this additional limitation, at such high level of generality, amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).  Furthermore, the additional limitations of the apparatus, processor, memory with instructions, and various units to perform the steps amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
On page 17 of the Amendment, Applicant takes the position that the Examiner merely made a conclusory statement that the judicial exception is not integrated into a practical application without the considerations identified by the Supreme Court and the Federal Circuit.  The Examiner disagrees and directs Applicant’s attention to pages 9-12 of the non-final Office Action where the Examiner provides an analysis of all additional claim limitations both individually and as an ordered combination and concluded that the additional limitations do not provide a “practical application” of the judicial exception.
Applicant then asserts that claim 1 integrates the judicial exception to a “practical application” because the claim “is directed to a technique to improve the technology in program execution” and “is not a drafting effort designed to monopolize the judicial exception.”  The Examiner disagrees.  Again, the limitations directed to performing an inference with respect to acquired medical data and determining a number of specialists who perform medical image data interpretation based on inference reliability are mental processes that can be practically performed in the human mind (e.g., with pen and paper) at the claimed high level of generality.  
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. MPEP § 2106.05(a) and (f).  In the present case, the additional limitation of the inference being performed by using a learned model based on machine learning merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such high level of generality. Id.  Furthermore, simply "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  MPEP 2106.05(f).  
Regarding Applicant’s remarks at pages 17-18 of the Amendment regarding step 2B of the analysis, Applicant again takes the position that the claims improve the functioning of a computer by performing the inference using a learned model based on machine learning and then determining a number of specialists who perform medical image data interpretation based on inference reliability.  Again, the Examiner disagrees and asserts that the limitations directed to performing an inference with respect to acquired medical data and determining a number of specialists who perform medical image data interpretation based on inference reliability are mental processes that can be practically performed in the human mind (e.g., with pen and paper) at the claimed high level of generality while the additional limitation of the inference being performed by using a learned model based on machine learning merely amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished at such high level of generality. MPEP § 2106.05(a) and (f).

	Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
	At the middle of page 20 of the Amendment, Applicant takes the position that determining the number of specialists who perform medical image data interpretation to be zero such that there is not medical image data interpretation is not easily conceivable from Golden and Von Bencke.  However, this position is moot because the Examiner is now relying on the combination of Golden and Bao as set forth in the rejection below.  
	Specifically, Bao teaches that it was known in the healthcare informatics art to generate an individual case safety report (ICSR) that identifies drug and adverse event pairs and causality prediction scores (perform inferences)(Figure 1, [0006], [0017], and [0040]), generate a “human intervention value” based on a determined probability/confidence that the generated ICSR is valid ([0040]-[0041]) such that the human intervention value provides a reliability based on a result of the inferences, and determine a number of experts/specialists to interpret/review the ICSR based on the human intervention/reliability value, where the determined number is zero when the human intervention/reliability value is greater than a threshold ([0007], [0042]).  This arrangement makes more efficient use of resources and limits errors in assessments ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of Golden to include a determination unit configured to determine a number of specialists who perform medical image data interpretation based on the reliability wherein the determination unit determines the number of specialists to be zero when the reliability is equal to or higher than a predetermined value similar to as taught by Bao to advantageously decrease the number of reviewers needed for reliable data thereby increasing efficiency of resource utilization while increasing the number of reviewers for unreliable data thereby increasing patient safety and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim Objections
Claim 4 is objected to because of the following informalities:
It is unclear whether or not “a threshold value” in lines 2-3 of claim 4 is referring to the “predetermined value” from the last line of claim 1.  With respect to the present specification, it appears that the two terms are synonymous and the Examiner will assume this is so for purposes of examination.  For clarity, it is recommended that Applicant amends the claims to recite either “threshold value” or “predetermined value” as appropriate.
Furthermore, claim 4 does not appear to further limit claim 1 because the last clause of claim 1 amounts to “determine the number based on at least the reliability and a threshold value” as recited in claim 4.  Therefore, it is recommended that Applicant amends claim to further limit the limitations of claim 1.
Appropriate correction is required.
	
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-18 and 21 are directed to an apparatus (i.e., a machine), claim 19 is directed to a method (i.e., a process), and claim 20 is directed to a non-transitory computer-readable medium.  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

An apparatus, comprising: 
at least one processor; and
a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, perform operations as:
an acquisition unit configured to acquire medical image data; 
an inference unit configured to perform an inference with respect to the acquired medical image data by using a learned model based on machine learning; 
a calculation unit configured to calculate reliability based on a result of the inference; and 
a determination unit configured to determine a number of specialists who perform medical image data interpretation, based on the reliability,
wherein the determination unit determines the number of specialists to be zero when the reliability is equal to or higher than a predetermined value.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because performing an inference of an acquired medical image, calculating a reliability of the inference, and determining a number of image interpretation specialists based on the reliability are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  As an example, a user could practically perform an “inference” of a medical image such as by identifying a suspicious portion (e.g., lesion) of the image, determine a reliability of the inference (e.g., such as based on their experience, image complexity, etc.), and then determiner a number of image interpretation specialists to further review the inference based on the reliability.  For instance, in the case where the user is highly confident in the inference, a lower number of specialists could be selected while a higher number of specialists could be selected when the user is not very confidence in the inference.  Moreover, when the user’s confidence is greater than some threshold, it can be determined that no specialists need to perform image interpretation.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2-7, 10, 11, 13, 16-18, and 21 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2, 3, 13, and 16, these claims merely recite specific manners of calculating the reliability (e.g., based on a result reliability index, based on a softmax value, based on a co-occurrence and similarity of inference results, based on the inference accuracy) and therefore merely further define a step that was previously indicated as being part of the abstract idea (“mental processes”).
-In relation to claims 4-7, these claims just recite various manners of determining the number of interpretation specialists (e.g., based on the reliability and a threshold, based on a degree of specialist proficiency or image interpretation difficulty, to be larger when the reliability is smaller and vice versa) and therefore merely further define a step that was previously indicated as being part of the abstract idea (“mental processes”).
-In relation to claims 10-11, these claims call for adjusting the threshold value based on a degree of specialist proficiency or image interpretation difficulty and therefore defines steps that can practically be performed in the human mind (e.g., with pen and paper) (“mental processes”).
-In relation to claims 17-18, these claims call for inferring a possibility of a lesion in the image data and therefore defines steps that can practically be performed in the human mind (“mental processes”).
-In relation to claim 21, this claim calls for determining the number of specialists when the reliability is lower than the predetermined which define a step that can practically be performed in the human mind (“mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), comprising: 
at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and
a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, perform operations (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) as:
an acquisition unit configured to (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) acquire medical image data (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
an inference unit configured to (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) perform an inference with respect to the acquired medical image data by using a learned model based on machine learning (reciting the idea of a solution, see MPEP § 2106.05(f));
a calculation unit configured to (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) calculate reliability based on a result of the inference; and 
a determination unit configured to (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) determine a number of specialists who perform medical image data interpretation, based on the reliability,
wherein the determination unit (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) determines the number of specialists to be zero when the reliability is equal to or higher than a predetermined value.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the apparatus, processor, memory with instructions, and various units to perform the steps, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of acquiring medical image data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation of the inference being performed by using a learned model based on machine learning, the Examiner submits that this additional limitation, at such high level of generality, amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claims 19 and 20 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claims 19 and 20 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 8: This claim calls for performing a notification of the image data and therefore merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)).
Claim 9: This claim recites how the notification unit does not perform notification when the number of specialists is determined to be zero and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 12: This claim recites how notification is performed for the image data of a job status of a specialist to which the notification has been performed and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 14-15: These claims recite different scenarios under which notifications of image data are made and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the apparatus, processor, memory with instructions, and various units to perform the steps, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of the inference being performed by using a learned model based on machine learning, the Examiner submits that this additional limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to acquiring medical image data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-21 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 9-11, 13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0380675 to Golden et al. (“Golden”) in view of U.S. Patent App. Pub. No. 2019/0326000 to Bao et al. (“Bao”):
Regarding claim 1, Golden discloses an apparatus (processor device 6204 in Figure 62), comprising: 
an acquisition unit configured to acquire medical image data (Figures 29-30 and [0316], [0325] illustrate/discuss loading/acquiring medical image data; the processor device of Figure 62 has a set of computer-readable instructions in the application(s) 6232, 6234 that amount to an “acquisition unit” to acquire the image data); 
an inference unit configured to perform an inference with respect to the acquired medical image data by using a learned model based on machine learning (Figures 29-30 and [0318], [0324]-[0326] illustrate/discuss determining a similarity between the acquired image data and stored image data using a CNN (a learned model based on machine learning) and classifying a query lesion in the acquired medical image data (performing an inference); the processor device of Figure 62 includes a set of computer-readable instructions that amounts to an “inference unit” to perform the inference); 
a calculation unit configured to calculate reliability based on a result of the inference (the end of [0324] discusses determining a probability/confidence (reliability) of the classification prediction (of the inference); the processor device of Figure 62 has a set of computer-readable instructions that amount to a “calculation unit” to calculate the reliability); and 
... [a specialist can perform] medical image data interpretation... ([0328]-[0330] discuss how a user/specialist can review the medical image data).
However, Golden appears to be silent regarding the apparatus including a determination unit configured to determine a number of specialists who perform medical image data interpretation based on the reliability, wherein the determination unit determines the number of specialists to be zero when the reliability is equal to or higher than a predetermined value.
Nevertheless, Bao teaches that it was known in the healthcare informatics art to generate an individual case safety report (ICSR) that identifies drug and adverse event pairs and causality prediction scores (perform inferences)(Figure 1, [0006], [0017], and [0040]), generate a “human intervention value” based on a determined probability/confidence that the generated ICSR is valid ([0040]-[0041]) such that the human intervention value provides a reliability based on a result of the inferences, and determine a number of experts/specialists to interpret/review the ICSR based on the human intervention/reliability value, where the determined number is zero when the human intervention/reliability value is greater than a threshold ([0007], [0042]).  This arrangement makes more efficient use of resources and limits errors in assessments ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of Golden to include a determination unit configured to determine a number of specialists who perform medical image data interpretation based on the reliability wherein the determination unit determines the number of specialists to be zero when the reliability is equal to or higher than a predetermined value similar to as taught by Bao to advantageously decrease the number of reviewers needed for reliable data thereby increasing efficiency of resource utilization while increasing the number of reviewers for unreliable data thereby increasing patient safety and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Golden/Bao combination discloses the apparatus according to claim 1, further including wherein the calculation unit is configured to calculate the reliability based on an index of how reliable a result of the inference is (the end of [0324] of Golden discusses using an uncertainty or probability (index) to determine the confidence).

Regarding claim 4, the Golden/Bao combination discloses the apparatus according to claim 1, further including wherein the determination unit is configured to determine the number based on at least the reliability and a threshold value (per [0007] and [0042] of Bao, the determination unit of the Golden/Bao combination determines the number based on the reliability and the threshold value; as noted previously herein, the Examiner is interpreting the “threshold value” of claim 4 and the “predetermined value” of claim 1 to be referring to the same element; in the case that the threshold value and the predetermined value are referring to different elements, then the Examiner notes that [0042]-[0043] of Bao discloses a plurality of different threshold values; in this case, the highest of the threshold values is the recited “predetermined value” while another of the threshold values is the recited “threshold value”; in any case, and similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of Golden to include a determination unit configured to determine a number of specialists who perform medical image data interpretation based on the reliability wherein the determination unit determines the number of specialists to be zero when the reliability is equal to or higher than a predetermined value similar to as taught by Bao to advantageously increase the number of reviewers for unreliable data thereby increasing patient safety while decreasing the number of reviewers needed for reliable data thereby increasing efficiency of resource utilization and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 5, the Golden/Bao combination discloses the apparatus according to claim 4, further including wherein, in a case where the calculated reliability is less than the threshold value, the determination unit is configured to determine the number to be larger than the number that is determined in a case where the calculated reliability is more than the threshold value ([0042] of Bao discloses that the determined number of experts (e.g., one or more) is larger when the human intervention/reliability value is less than the threshold than the number determined (e.g., zero) when the intervention/reliability value is more than the threshold value; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of Golden to include a determination unit configured to determine a number of specialists who perform medical image data interpretation based on the reliability similar to as taught by Bao to advantageously increase the number of reviewers for unreliable data thereby increasing patient safety while decreasing the number of reviewers needed for reliable data thereby increasing efficiency of resource utilization and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 6, the Golden/Bao combination discloses the apparatus according to claim 4, further including wherein, in a case where the calculated reliability is more than the threshold value, the determination unit is configured to determine the number to be smaller than the number that is determined in a case where the calculated reliability is less than the threshold value ([0042] of Bao discloses that the determined number of experts (e.g., zero) is smaller when the human intervention/reliability value is more than the threshold than the number determined (e.g., one or more) when the intervention/reliability value is less than the threshold value; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of Golden to include a determination unit configured to determine a number of specialists who perform medical image data interpretation based on the reliability similar to as taught by Bao to advantageously increase the number of reviewers for unreliable data thereby increasing patient safety while decreasing the number of reviewers needed for reliable data thereby increasing efficiency of resource utilization and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).
Regarding claim 7, the Golden/Bao combination discloses the apparatus according to claim 1, further including wherein the determination unit is configured to determine the number based on at least either one of a degree of proficiency of the specialists ([0042] and [0043] of Bao discuss determining a number of specialists based on a degree of proficiency of the specialists (e.g., early professional or seasoned expert) and a degree of difficulty in the medical image data interpretation ([0041]-[0042] of Bao discuss how the human intervention/reliability value (which is used to determine the number of experts) is based on a readability of the ICSR (which indicates a degree of difficulty in interpretation of the ICSR); similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the determination unit to determine the number of specialists based on the expert/specialist proficiency and/or the degree of difficult in the medical image data interpretation to advantageously increase the number of reviewers for unreliable data thereby increasing patient safety while decreasing the number of reviewers needed for reliable data thereby increasing efficiency of resource utilization and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 9, the Golden/Bao combination discloses the apparatus according to claim 8, further including wherein the notification unit is configured not to perform notification of the medical image data when the number of specialists is determined to be zero (the Golden/Bao combination determines the number of experts/specialists to be zero when the human intervention/reliability value is greater than the threshold as noted in relation to claim 1; accordingly, the notification unit does not perform notification of image data to experts/specialists because the determined number of experts/specialists is zero)

Regarding claim 10, the Golden/Bao combination discloses the apparatus according to claim 4, further including wherein the processor further performs operations as an adjustment unit configured to adjust the threshold value (the end of [0042] of Bao discloses how the thresholds can be adjusted such that there is an “adjustment unit” (set of computer-readable instructions) that adjusts the threshold values; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of Golden to include an adjustment unit that can adjust the threshold value as taught by Bao to advantageously optimize review/interpretation of digital images and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 11, the Golden/Bao combination discloses the apparatus according to claim 10, further including wherein the adjustment unit is configured to adjust the threshold value based on at least either one of a degree of proficiency of the specialists and a degree of difficulty in the medical image data interpretation (as noted above in relation to claim 10, the Golden/Bao combination discloses an adjustment unit that can adjust the threshold value; furthermore, Bao already discloses that the number of reviewers can be determined based on the reviewer accuracy (degree of proficiency) as discussed in relation to claim 7; accordingly, the adjustment unit is capable of adjusting the threshold value lower for highly proficient/accurate reviewers and higher for less proficient/accurate reviewers; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the adjustment unit of the Golden/Bao combination to adjust the threshold value based on the degree of proficiency of the specialists to increase patient safety and thoroughness in the case of less proficient reviewers/specialists and increase efficiency and resource usage in the case of more proficient reviewers/specialists and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 13, the Golden/Bao combination discloses the apparatus according to claim 1, further including wherein, in a case where the inference unit obtains a plurality of different inference results with respect to medical image data having an identical region or an overlapping region in at least part thereof ([0133] of Golden discusses determining probabilities for individual pixels regarding whether the pixels are part of a possibly cancerous anatomical structure (identical/overlapping region in the image) and then setting the pixels to “potentially cancerous” or “background” depending on the probabilities), the calculation unit is configured to calculate the reliability based on at least either one of a co-occurrence of the inference results and a degree of similarity of the inference results (an overall probability score for the image is determined in [0134] of Golden after the pixel-level results are determined in [0133]; the overall probability (reliability) is thus based on either a co-occurrence or degree of similarity of the inference results; for instance, the more pixel labeled as “potentially cancerous,” the greater probability/reliability that cancer is in the overall image).

Regarding claim 16, the Golden/Bao combination discloses the apparatus according to claim 1, further including wherein the calculation unit is configured to calculate the reliability based on accuracy of the performed inference (per the end of [0324] of Golden, the probability/confidence (reliability) is based on a confidence interval/uncertainty (level of accuracy) of the prediction).

Regarding claim 17, the Golden/Bao combination discloses the apparatus according to claim 1, further including wherein the inference unit is configured to infer a possibility of inclusion of a lesion in the medical image data ([0314]-[0324] of Golden discuss classifying a portion of an image as a lesion).

Regarding claim 18, the Golden/Bao combination discloses the apparatus according to claim 1, further including wherein the inference unit is configured to infer a possibility of inclusion of a lesion in a local region in the medical image data ([0410]-[0411] of Golden discusses a pre-trained algorithm and CNN for lesion localization).

	Claim 19 is rejected in view of the Golden/Bao combination as discussed above in relation to claim 1.

	Regarding claim 20, Golden discloses a non-transitory computer-readable storage medium (memory 6208 in Figure 60) storing a program (programs 6232, 6234) for causing a computer to execute a process (via processor 6206).
	The remaining limitations of claim 20 are disclosed by the Golden/Bao combination as discussed above in relation to claim 1.

	Regarding claim 21, the Golden/Bao combination discloses the apparatus according to claim 1, further including wherein the determination unit determines the number of specialists, which is based on the reliability, when the reliability is lower than the predetermined value (([0042]-[0043] of Bao discuss determining the number of experts/specialist (based on the human intervention/reliability value) when the human intervention/reliability value is lower than a threshold; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of Golden to include a determination unit configured to determine a number of specialists who perform medical image data interpretation based on the reliability when the reliability is lower than the predetermined value as taught by Bao to advantageously increase the number of reviewers for unreliable data thereby increasing patient safety and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0380675 to Golden et al. (“Golden”) in view of U.S. Patent App. Pub. No. 2019/0326000 to Bao et al. (“Bao”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0012110 to Souche et al. (“Souche”):
Regarding claim 3, the Golden/Bao combination discloses the apparatus according to claim 1, and discloses use of various machine learning techniques (e.g., CNN, random forest, etc., see [0324]-[0325] of Golden) to make the inference and calculate the reliability, but appears to be silent regarding wherein the calculation unit is configured to calculate the reliability based on a softmax value out of a result of the inference.
Nevertheless, Souche teaches (end of [00554) that it was known in the machine learning art for a softmax layer to determine a confidence value indicating an accuracy of predictions/inferences made by a neural network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the calculation unit of the Golden/Bao combination to calculate the reliability based on a softmax value out of a result of the inference as taught by Souche because doing so amounts to combining prior art elements according to known methods to yield predictable results,  use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0380675 to Golden et al. (“Golden”) in view of U.S. Patent App. Pub. No. 2019/0326000 to Bao et al. (“Bao”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2019/0385071 to Von Bencke et al. (“Von Bencke”):
Regarding claim 8, the Golden/Bao combination discloses the apparatus according to claim 1, further including where Golden discusses ([0328]-[0330]) how the medical image data is presented to a user on a user interface which requires some “notification unit” (e.g., set of computer-readable instructions) to do so.
However, the Golden/Bao combination might be silent regarding the apparatus further including wherein the processor further performs operations as a notification unit configured to perform notification of the medical image data based on the determined number.
Nevertheless, Von Bencke teaches ([0037] and [0119]) that it was known in the digital image interpretation art to assign an image analysis task to a determined number of reviewers (wherein the number is determined based on a reliability of an image inference per claim 34) which involves notifying of the image data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of the Golden/Bao combination to include a notification unit that performs notification of the medical image data based on the determined number to facilitate review of the medical image data by the determined number of experts/specialists as taught by Von Bencke and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 12, the Golden/Bao/Von Bencke combination discloses the apparatus according to claim 8, further including wherein the notification unit is configured to perform further notification for the medical image data of a job status of a specialist to which the notification has been performed ([0049] of Von Bencke discloses providing real-time feedback as users complete tasks (which would provide an indication of a job status) while [0074]-[0075] of Von Bencke discusses capturing a state of a user interaction (of job status) and providing feedback (a notification); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the notification unit of the Golden/Bao/Von Bencke combination to perform further notification for the medical image data of a job status of a specialist to which the notification has been performed as taught by Von Bencke to advantageously assess and confirm whether the reviewers/specialists are staying on task to avoid wasting of resources and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0380675 to Golden et al. (“Golden”) in view of U.S. Patent App. Pub. No. 2019/0326000 to Bao et al. (“Bao”) and U.S. Patent App. Pub. No. 2019/0385071 to Von Bencke et al. (“Von Bencke”) as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2019/0279747 to Friedland et al. (“Friedland”):
Regarding claim 14, the Golden/Bao/Von Bencke combination discloses the apparatus according to claim 8, further including wherein in a case where the determined number is two or more, the notification unit is configured to notify a first specialist of the medical image data, and notify a second specialist of the medical image data ([0119] of Von Bencke discloses how the task (which is an image analysis task per [0037]) is assigned to the determined number of reviewers which involves notifying first and second specialists/reviewers of the image data in the case where the determined number is two; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus of the Golden/Bao combination to include a notification unit that performs notification of the medical image data based on the determined number (such that when the determined number is two or more, first and second specialists are notified of the medical image data) to facilitate review of the medical image data by the determined number of Von Bencke and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)) ... 
However, the Golden/Bao/Von Bencke combination appears to be silent regarding the notification unit being configured to notify the second specialist of a result of medical image data interpretation by the first specialist.
Nevertheless, Friedland teaches (claim 16 and [0019]) that it was known in the healthcare informatics art for a result of an interpretation of images by an imaging facility (first specialist) to be shared with an expert radiologist (second specialist) to avoid untracked follow-up recommendations for patients, thereby avoiding delayed diagnosis for some patients, preventing unnecessary harm to the patients, and preventing related negative consequences associated with such unnecessary harm including higher overall health care costs, higher medical-legal liability costs for providers, patient dissatisfaction and provider dissatisfaction ([0020]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the notification unit of the Golden/Bao/Von Bencke combination to have notified the second specialist of a result of medical image data interpretation by the first specialist to avoid untracked follow-up recommendations for patients, thereby avoiding delayed diagnosis for some patients, preventing unnecessary harm to the patients, and preventing related negative consequences associated with such unnecessary harm including higher overall health care costs, higher medical-legal liability costs for providers, patient dissatisfaction and provider dissatisfaction and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0380675 to Golden et al. (“Golden”) in view of U.S. Patent App. Pub. No. 2019/0326000 to Bao et al. (“Bao”) and U.S. Patent App. Pub. No. 2019/0385071 to Von Bencke et al. (“Von Bencke”) as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2018/0353148 to Smith (“Smith”):
Regarding claim 15, the Golden/Bao/Von Bencke combination discloses the apparatus according to claim 8, but appears to be silent regarding wherein, in a case where a result of the medical image data interpretation by a first specialist and a result of the medical image data interpretation by a second specialist are different from each other, the notification unit is configured to notify a third specialist of the medical image data, the result of the medical image data interpretation by the first specialist, and the result of the medical image data interpretation by the second specialist.
Nevertheless, Smith teaches (end of [0007]) that it was known in the healthcare informatics art for a third physician to resolve discordant results regarding a patient’s images when two primary physician reviewers disagree which would advantageously resolve discrepancies and facilitate patient treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the notification module to have notified a third specialist of the medical image data of the results of the medical image data interpretation by the first and second specialists in the system of the Golden/Bao/Von Bencke combination in a case where a result of the medical image data interpretation by a first and second specialists are different from each other as taught by Smith to advantageously resolve discrepancies thus facilitating patient treatment and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686